*-Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are all the claims pending in the application. 
Claims 1, 12, 13, and 20 are amended.
Claims 1-20 are rejected.
The following is a Final Office Action in response to amendments and remarks filed May 4, 2022.

Response to Arguments
Regarding the claim objection, the objection is withdrawn in light of the amendments to the claims.

Regarding the 112(b) rejection of the term "hidden variables".  The rejection is maintained for the following reasons.  First, Applicant asserts the rejections should be withdrawn because Applicant has acted as their own lexicographer and defined the in ¶[0067] of the Specification.  Examiner respectfully does not find this assertion persuasive because to "…act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification…" MPEP 2111.01.IV; see also MPEP 2173.05(a).III.  ¶[0067] of the Specification as filed only states (emphasis added) "…identify one or more variables within the stored data that have been indexed as receiving biased treatment (these variables may be referred to as "hidden variables")."  Examiner finds that the use of the phrase "may be referred to" does not clearly redefine the phrase "hidden variables" because the phrase "may be referred to" is optional language and does not clearly require a special definition.
Second, Applicant asserts the rejections should be withdrawn because the claims recite "the one or more hidden variables comprise the data that has been identified as receiving biased treatment",  Examiner respectfully does not find this assertion persuasive because the hidden variables comprising data that has been identified as receiving biased treatment does not remove the ambiguity from the term.  That is, the term "hidden variables" was rejected as indefinite because it is not clear if the variables are hidden from certain users or if the variables are hidden because people are unaware of them (i.e. are unaware the variables comprise data that is subject to biased treatment).  The hidden variables having data that receives biased treatment does not clarify if variables are hidden from certain users or if the variables are hidden because people are unaware of them.  
Accordingly the rejection of the term "hidden variables" is maintained, please see below for the complete rejection of the claims.  Examiner notes the claims may be amended to recite "variables that receive biased treatment" instead of "hidden variables" to clarify the term.  Please see the discussion of possible amendments in the 112(b) rejection below.
Regarding all the other 112(b) rejections, all the other rejections are withdrawn in light of the amendments to the claims.

Regarding the 101 rejections, the 101 rejections are withdrawn at least because Examiner finds the abstract idea is integrated into a practical application under Step 2A Prong 2.  That is, Examiner finds the claims recite an abstract idea under Step 2A Prong 1 (i.e. parts of the recruiting or hiring process).  Examiner further finds, under Step 2A Prong 2, the additional elements of training and using the AI as claimed, when considered in combination with the rest of the limitations, integrates the abstract idea into a practical application because the additional elements reflect specific manner of analyzing and editing resumes.  Accordingly the 101 rejections are withdrawn.

Regarding the 103 rejections, the rejections are withdrawn in light of the amendments to the claims.  Please see below for the new rejections of the claims as amended.
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by Applicant in regards to distinctly and specifically pointing out the supposed errors in Examiner's prior office action (37 CFR 1.111).  Examiner asserts that Applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

Claim Objections
Claim 12 is objected to because of the following informalities: claim 12 appears to have typographical errors in the limitations (emphasized): "…a memory unit available to the one or more processors, wherein: the memory unit is stores the plurality of resumes created by the computer-based interface, and the memory unit is has sequences of instructions stored therein…"  Claim 12 should read (emphasized): "…a memory unit available to the one or more processors, wherein: the memory unit [[is]] stores the plurality of resumes created by the computer-based interface, and the memory unit [[is]] has sequences of instructions stored therein…"
Claim 20 is objected to because of the following informalities: claim 20 now recites the limitation "train a cognitive artificial intelligence (AI) engine to identify variables that receive biased treatment, wherein the cognitive Al engine is trained using a training dataset including resume variables common to accepted candidates and resume variables common to rejected candidates" but this limitation was not underlined to show it is a newly amended limitation.  Applicant is reminded of the formatting requirements when making amendments, see MPEP 714.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding the independent claims, claim 1 is rejected as indefinite for two reasons.  First, claim 1 is rejected as indefinite because claim 1 recites (emphasized): "…indexing the knowledge graph to identify one or more hidden variables in the plurality of data…"  The term "hidden variable" is not clear because it is not clear if it is intended to be construed as meaning the variables are hidden from certain users or if the variables are hidden because people are unaware of them (i.e. are unaware the variables comprise data that is subject to biased treatment).  Further, the term “hidden” is a relative term which renders the claim indefinite. The term “hidden” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  That is, it is not clear what distinguishes "hidden" variables from visible variables (i.e. it is not clear what variables people are unaware of and what variables people are aware of).  For the purposes of analyzing the claim set, Examiner has interpreted the hidden variables as any variable that includes data that has been identified as receiving biased treatment.
To overcome this rejection, Examiner suggests amending claim 1 to clarify the "hidden variables" are variables that receive biased treatment, i.e. as (emphasized):
…indexing the knowledge graph to identify one or more variables that receive biased treatment in the plurality of data, wherein: 
the one or more variables that receive biased treatment comprise one or more variables in the set of variables, and 
the one or more variables that receive biased treatment comprise the data that has been identified as receiving biased treatment; 
identifying a flagged resume in the plurality of resumes, wherein the flagged resume comprises a set of variables comprising the one or more variables that receive biased treatment; 
responsive to identifying the flagged resume, editing the flagged resume to remove the one or more variables that receive biased treatment from the set of variables;…
Accordingly, claim 1 is rejected as indefinite.  Claims 2-11 do not clarify this issue and accordingly are rejected due to their dependencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 12-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garg et al, US Pat. No. 11,030,583, herein referred to as "Garg" further in view of Swamy et al, US Pub. No. 2020/0160190, herein referred to as "Swamy", further in view of Liu, US Pub. No. 2019/0220824, herein referred to as "Liu".
Regarding claim 1, Garg teaches:
training a cognitive artificial intelligence (Al) engine to identify variables that receive biased treatment (trains neural network, e.g. Col. 4, l. 58 – Col. 5 l. 14 and Fig. 4; see also Col. 4, ll. 5-35 discussing training; and e.g. Abstract discussing identifying data that influences bias)
wherein the cognitive Al engine is trained using a training dataset including resume variables common to accepted candidates (obtains training set including people who have or have held the applicable job role, Col. 7, ll. 54-67 and Fig. 9, ref. chars. 910, 920, 930)
receiving a plurality of resumes from a plurality of candidates, wherein each resume for a particular candidate in the plurality of candidates comprises a set of variables associated with the particular candidate (obtains full profile for candidate, Col. 3, ll. 40-61 and Fig. 1; see also Col. 1, ll. 25-30 noting profiles are resumes); 
maintaining and store a plurality of data, wherein the plurality of data comprises each variable in the set of variables associated with the particular candidate for each particular candidate in the plurality of candidates (stores job-candidate profiles, Col. 4, ll. 5-17); 
identifying, by the cognitive AI eigenline using the knowledge graph, data in the plurality of data that receives biased treatment (identifies data that may influence bias, Col. 3, l. 63 – Col. 4, l. 35 and Fig. 2; see also Col. 4, l. 36 – Col. 6, l. 36 and Figs. 3-7 discussing examples of identifying types of bias); 
indexing the knowledge graph to identify one or more hidden variables in the plurality of data, wherein: the one or more hidden variables comprise one or more variables in the set of variables, and the one or more hidden variables comprise the data that has been identified as receiving biased treatment (identifies data in the full profiles that may influence bias, Col. 3, l. 63 – Col. 4, l. 35 and Fig. 2; see also Col. 4, l. 36 – Col. 6, l. 36 and Figs. 3-7 discussing examples of identifying types of bias); 
identifying a flagged resume in the plurality of resumes, wherein the flagged resume comprises a set of variables comprising the one or more hidden variables (determines if key-value pairs and combinations in the full profile are indicative of a class value, Col. 4, ll. 18-35 and Fig. 2); 
responsive to identifying the flagged resume, editing the flagged resume to remove the one or more hidden variables from the set of variables, wherein the edited flagged resume comprises a bias-free resume (removes or substitutes key-value pairs and combinations identified as influencing bias to create new profile for the candidate, Col. 4, ll. 18-35 and Col. 6, ll. 41-54 and Fig. 2 and Abstract);
and responsive to editing the flagged resume, sending the bias-free resume to a computing device of the particular candidate in the plurality of candidates (outputs and displays new profile for the candidate, Col. 3, ll. 53-61 and Fig. 1; see also Col. 8, ll. 56-63 discussing computing devices).
However Garg does not teach but Swamy does teach:
maintaining a knowledge graph to aggregate and store a plurality of data (generates a knowledge graph, ¶[0073]; see also ¶[0075] discussing identifying bias).
Further, it would have been obvious at the time of filing to combine the bias identification and removal of Garg with the knowledge graphs of Swamy because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized identifying bias involves connections between concepts and entities (i.e. characteristics and individuals) and would have modified the teachings of Garg to account for these connections, e.g. using the knowledge graphs as taught by Swamy. 
However the combination of Garg and Swamy does not teach but Liu does teach:
using a training dataset including resume variables common to accepted candidates and resume variables common to rejected candidates (past successful and unsuccessful candidates from past hiring events are used as training data, ¶[0044]);
Further, it would have been obvious at the time of filing to combine the bias identification and removal of Garg and Swamy with using successful and unsuccessful candidates as training data of Liu because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized the users of Garg and Swamy would be interested in jobs they are more likely to be hired for and accordingly would have modified the bias identification and removal of Garg and Swamy to model based on successful and unsuccessful candidates, e.g. as taught by Liu.
Regarding claim 2, the combination of Garg, Swamy, and Liu teaches all the limitations of claim 1 and Swamy further teaches:
prior to sending the bias-free resume, notifying, by an Artificial Intelligence Virtual Assistance (A.I.V.A.) running on the computing device of the particular candidate, the particular candidate of editing the flagged resume (provides notification requesting authentication information, ¶[0082] before displaying list of submitted changes, ¶¶[0111]-[0112] and Fig. 5; see also e.g. ¶[0024] discussing data intelligence and machine learning.  Please note, Examiner finds that the limitations specifying the content of the notification does not substantially further limit the scope of the claim because the type of information being displayed is only meaningful to the user and does not functionally alter or relate to the system and merely labeling the information does not patentably distinguish the claimed invention, see MPEP 2111.05.  Thus a notification requesting authentication information would be within the scope of this limitation because it is a notification displayed prior to other data (e.g. the user's profile)).
Further, it would have been obvious at the time of filing to combine the bias identification and removal of Garg with the data management of Swamy because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized the information in the profiles may be personal and would have modified the teachings of Garg to include access controls, e.g. the authentication information as taught by Swamy. 
Regarding claim 3, the combination of Garg, Swamy, and Liu teaches all the limitations of claim 2 and Swamy further teaches:
wherein the A.I.V.A. comprises a computer-based virtual assistant application running on the computing device capable of receiving communications from a remote user interface and transmitting a response to the remote user interface (client device and network, ¶¶[0117], [0129] and Fig. 6).  
Further, it would have been obvious at the time of filing to combine the bias identification and removal of Garg with the network connection of Swamy because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized hiring is normally performed over the internet and would have modified the teachings of Garg to include a network connection, e.g. as taught by Swamy. 

Regarding claim 12, Garg teaches:
a computer-based interface capable of receiving a plurality of resumes from a plurality of candidates, wherein each resume in the plurality of resumes is electronically stored (obtains full profile for candidate, Col. 3, ll. 40-61 and Fig. 1, and stores job-candidate profiles, Col. 4, ll. 5-17; see also Col. 1, ll. 25-30 noting profiles are resumes and Col. 8, ll. 56-63 discussing computing devices); 
a computer system with one or more processors having circuitry to execute instructions; a memory unit available to the one or more processors (processors and memory units, Col. 8, ll. 56-63), 
wherein: the memory unit is stores the plurality of resumes created by the computer-based interface (stores job-candidate profiles, Col. 4, ll. 5-17), 
and the memory unit is has sequences of instructions stored therein, which when executed cause the one or more processors to (stores software instructions, Col. 8, ll. 56-63): 
train a cognitive artificial intelligence (AI) engine to identify variables that receive biased treatment (trains neural network, e.g. Col. 4, l. 58 – Col. 5 l. 14 and Fig. 4; see also Col. 4, ll. 5-35 discussing training; and e.g. Abstract discussing identifying data that influences bias), 
wherein the cognitive Al engine is trained using a training dataset including resume variables common to accepted candidates (obtains training set including people who have or have held the applicable job role, Col. 7, ll. 54-67 and Fig. 9, ref. chars. 910, 920, 930) 
aggregate and store a plurality of data, wherein the plurality of data comprises each variable in the set of variables associated with the particular candidate for each particular candidate in the plurality of candidates (stores job-candidate profiles, Col. 4, ll. 5-17), 
identify, by the cognitive Al engine using the knowledge graph, the variables that receive biased treatment (identifies data that may influence bias, Col. 3, l. 63 – Col. 4, l. 35 and Fig. 2; see also Col. 4, l. 36 – Col. 6, l. 36 and Figs. 3-7 discussing examples of identifying types of bias), 
isolate each resume in the plurality of resumes that contains the variables that receive biased treatment (determines if key-value pairs and combinations in full profiles are indicative of a class value, Col. 4, ll. 18-35 and Fig. 2), 
and edit each resume to remove the variables that receive biased treatment from each resume in the plurality of resumes that are isolated, wherein each edited resume is a bias-free resume (removes or substitutes key-value pairs and combinations identified as influencing bias to create new profile for the candidate, Col. 4, ll. 18-35 and Col. 6, ll. 41-54 and Fig. 2);  
However Garg does not teach but Swamy does teach:
transform the plurality of data into a knowledge graph (generates a knowledge graph, ¶[0073]; see also ¶[0075] discussing identifying bias), 
and a communication device capable of sending the bias-free resume to a remote computing device (client device and network, ¶¶[0117], [0129] and Fig. 6).
Further, it would have been obvious at the time of filing to combine the bias identification and removal of Garg with the knowledge graphs and network connection of Swamy because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized identifying bias involves connections between concepts and entities (i.e. characteristics and individuals) and would have modified the teachings of Garg to account for these connections, e.g. using the knowledge graphs as taught by Swamy and would have recognized hiring is normally performed over the internet and would have modified the teachings of Garg to include a network connection, e.g. as taught by Swamy. 
However the combination of Garg and Swamy does not teach but Liu does teach:
using a training dataset including resume variables common to accepted candidates and resume variables common to rejected candidates (past successful and unsuccessful candidates from past hiring events are used as training data, ¶[0044]);
Further, it would have been obvious at the time of filing to combine the bias identification and removal of Garg and Swamy with using successful and unsuccessful candidates as training data of Liu because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized the users of Garg and Swamy would be interested in jobs they are more likely to be hired for and accordingly would have modified the bias identification and removal of Garg and Swamy to model based on successful and unsuccessful candidates, e.g. as taught by Liu.
Regarding claim 13, the combination of Garg, Swamy, and Liu teaches all the limitations of claim 12 and Swamy further teaches:
prior to sending the bias-free resume, the one or more processors are further configured to generate, by an Artificial Intelligence Virtual Assistance (A.I.V.A.), a notification to the particular candidate of editing the flagged resume (provides notification requesting authentication information, ¶[0082] before displaying list of submitted changes, ¶¶[0111]-[0112] and Fig. 5; see also e.g. ¶[0024] discussing data intelligence and machine learning.  Please note, Examiner finds that the limitations specifying the content of the notification does not substantially further limit the scope of the claim because the type of information being displayed is only meaningful to the user and does not functionally alter or relate to the system and merely labeling the information does not patentably distinguish the claimed invention, see MPEP 2111.05.  Thus a notification requesting authentication information would be within the scope of this limitation because it is a notification displayed prior to other data (e.g. the user's profile)).
Further, it would have been obvious at the time of filing to combine the bias identification and removal of Garg with the data management of Swamy because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized the information in the profiles may be personal and would have modified the teachings of Garg to include access controls, e.g. the authentication information as taught by Swamy. 
Regarding claim 14, the combination of Garg, Swamy, and Liu teaches all the limitations of claim 13 and Swamy further teaches:
wherein the A.I.V.A. comprises a computer-based virtual assistant application running on a computing device capable of receiving communications from a remote user interface and transmitting a response to the remote user interface (client device and network, ¶¶[0117], [0129] and Fig. 6).  
Further, it would have been obvious at the time of filing to combine the bias identification and removal of Garg with the network connection of Swamy because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized hiring is normally performed over the internet and would have modified the teachings of Garg to include a network connection, e.g. as taught by Swamy. 

Regarding claim 20, Garg teaches:
A non-transitory, computer-readable medium storing instructions that, when executed, cause a processor to (memory and software, Col. 8, ll. 56-63): 
train a cognitive artificial intelligence (AI) engine to identify variables that receive biased treatment (trains neural network, e.g. Col. 4, l. 58 – Col. 5 l. 14 and Fig. 4; see also Col. 4, ll. 5-35 discussing training; and e.g. Abstract discussing identifying data that influences bias), 
wherein the cognitive Al engine is trained using a training dataset including resume variables common to accepted candidates (obtains training set including people who have or have held the applicable job role, Col. 7, ll. 54-67 and Fig. 9, ref. chars. 910, 920, 930);
receive a plurality of resumes from a plurality of candidates (obtains full profile for candidate, Col. 3, ll. 40-61 and Fig. 1; see also Col. 1, ll. 25-30 noting profiles are resumes), 
wherein each resume in the plurality of resumes is electronically store (stores job-candidate profiles, Col. 4, ll. 5-17); 
aggregate and store a plurality of data, wherein the plurality of data comprises each variable in a set of variables associated with a particular candidate for each particular candidate in the plurality of candidates (stores job-candidate profiles, Col. 4, ll. 5-17); 
use the knowledge graph to identify the variables that receive biased treatment  (identifies data that may influence bias, Col. 3, l. 63 – Col. 4, l. 35 and Fig. 2; see also Col. 4, l. 36 – Col. 6, l. 36 and Figs. 3-7 discussing examples of identifying types of bias), 
isolate each resume in the plurality of resumes that contains the variables that receive biased treatment (determines if key-value pairs and combinations in the full profile are indicative of a class value, Col. 4, ll. 18-35 and Fig. 2), 
and remove the variables that receive biased treatment from each resume in the plurality of resumes that are isolated, wherein each resume is a bias-free resume (removes or substitutes key-value pairs and combinations identified as influencing bias to create new profile for the candidate, Col. 4, ll. 18-35 and Col. 6, ll. 41-54 and Fig. 2);  
However Garg does not teach but Swamy does teach:
transform the plurality of data into a knowledge graph (generates a knowledge graph, ¶[0073]; see also ¶[0075] discussing identifying bias).
Further, it would have been obvious at the time of filing to combine bias identification and removal of Garg with the knowledge graphs of Swamy because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized identifying bias involves connections between concepts and entities (i.e. characteristics and individuals) and would have modified the teachings of Garg to account for these connections, e.g. using the knowledge graphs as taught by Swamy. 
However the combination of Garg and Swamy does not teach but Liu does teach:
using a training dataset including resume variables common to accepted candidates and resume variables common to rejected candidates (past successful and unsuccessful candidates from past hiring events are used as training data, ¶[0044]);
Further, it would have been obvious at the time of filing to combine the bias identification and removal of Garg and Swamy with using successful and unsuccessful candidates as training data of Liu because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized the users of Garg and Swamy would be interested in jobs they are more likely to be hired for and accordingly would have modified the bias identification and removal of Garg and Swamy to model based on successful and unsuccessful candidates, e.g. as taught by Liu.

Claims 4-11 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garg, Swamy, and Liu further in view of Terhark et al, US Pub. No. 2018/0232751, herein referred to as "Terhark".
Regarding claim 4, the combination of Garg, Swamy, and Liu teaches all the limitations of claim 1 and Swamy further teaches:
the notification comes from an Artificial Intelligence Virtual Assistance (A.IV.A.) running on a computing device of the particular candidate (provides notification requesting authentication information, ¶[0082] before displaying list of submitted changes, ¶¶[0111]-[0112] and Fig. 5; see also e.g. ¶[0024] discussing data intelligence and machine learning).  
Further, it would have been obvious at the time of filing to combine bias identification and removal of Garg with the data management of Swamy because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized the information in the profiles may be personal and would have modified the teachings of Garg to include access controls, e.g. the authentication information as taught by Swamy. 
However the combination of Garg, Swamy, and Liu does not teach but Terhark does teach:
responsive to sending the bias-free resume to the computing device of the particular candidate, transmitting, to the computing device of the particular candidate, a notification of information pertaining to one or more job listings (users are presented with job openings, ¶¶[0122], [0197], [0209]), 
wherein the information comprises available job positions (users are presented with job openings, ¶¶[0122], [0197], [0209]), 
interview tips (helps user prepare for interview, ¶[0211]; see also ¶¶[0122], [0276] discussing tips on improving marketability)
desired skills, and combinations thereof (companies identify required skills, ¶[0262]; see also ¶[0076] noting job postings include skills).
Further, it would have been obvious at the time of filing to combine the bias identification and removal of Garg, Swamy, and Liu with job postings of Terhark because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized the users who are preparing resumes like those in Garg would likely be interested in open jobs and would have modified the teachings of Garg and Swamy to include job postings, e.g. those in Terhark.
Regarding claim 5, the combination of Garg, Swamy, Liu and Terhark teaches all the limitations of claim 4 and Swamy further teaches:
a computer-based virtual assistant application capable of receiving communications from a remote user interface and transmitting a response to the remote user interface (client device and network, ¶¶[0117], [0129] and Fig. 6).  
Further, it would have been obvious at the time of filing to combine the bias identification and removal of Garg with the network connection of Swamy because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized hiring is normally performed over the internet and would have modified the teachings of Garg to include a network connection, e.g. as taught by Swamy. 
Regarding claim 6, the combination of Garg, Swamy, Liu, and Terhark teaches all the limitations of claim 4 and Terhark further teaches:
responsive to notifying the particular candidate of information pertaining to the one or more job listings, receiving an acceptance from the computing device of the particular candidate, wherein the acceptance corresponds to a particular job listing of the one or more job listings (users are able to apply for jobs, ¶[0220]).
Further, it would have been obvious at the time of filing to combine bias identification and removal of Garg, Swamy, and Liu with job applications of Terhark because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized the users who are preparing resumes like those in Garg would likely be interested in open jobs and would have modified the teachings of Garg and Swamy to include job applications, e.g. those in Terhark.
Regarding claim 7, the combination of Garg, Swamy, Liu and Terhark teaches all the limitations of claim 6 and Terhark further teaches:
responsive to receiving the acceptance, generating a cover letter of the particular candidate (creates cover letters, ¶[0152]), 
wherein: the cover letter is in a predefined format, the predefined format comprises one or more spaces, and the one or more spaces comprise one or more variables from the set of variables associated with the particular candidate (user data is entered into sections of profiles, ¶[0143]).
Further, it would have been obvious at the time of filing to combine the bias identification and removal of Garg, Swamy, and Liu with cover letters of Terhark because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized the users who are preparing resumes like those in Garg would likely be interested in open jobs and would have modified the teachings of Garg and Swamy to include cover letter preparations, e.g. those in Terhark.
Regarding claim 8, the combination of Garg, Swamy, Liu, and Terhark teaches all the limitations of claim 7 and Terhark further teaches:
responsive to generating the cover letter, sending the cover letter of the particular candidate to a particular employer associated with the particular job listing (allows user to share their resume and cover letters with companies, ¶[0151]-[0153]).
Further, it would have been obvious at the time of filing to combine bias identification and removal of Garg, Swamy, and Liu with cover letters of Terhark because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized the users who are preparing resumes like those in Garg would likely be interested in open jobs and would have modified the teachings of Garg and Swamy to include cover letter submissions, e.g. those in Terhark.
Regarding claim 9, the combination of Garg, Swamy, Liu, and Terhark teaches all the limitations of claim 6 and Garg further teaches:
responsive to receiving an acceptance, sending the bias-free resume of the particular candidate to a particular employer associated with the particular job listing (new profiles are displayed to user screening candidates for open job position, Col. 1, ll. 62-67).
Regarding claim 10, the combination of Garg, Swamy, Liu and Terhark teaches all the limitations of claim 9 and Terhark further teaches:
responsive to sending the bias free-resume to the particular employer, providing the particular employer with information on the particular candidate, wherein the information on the particular candidate comprises a background check, unemployment verification, or a combination thereof (provides background check, ¶[0155]).  
Further, it would have been obvious at the time of filing to combine the bias identification and removal of Garg, Swamy, and Liu with the background check of Terhark because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized the users who are preparing resumes like those in Garg would likely be interested in job applications and would have modified the teachings of Garg and Swamy to include other aspects of the job application process, e.g. the background checks in Terhark.
Regarding claim 11, the combination of Garg, Swamy, Liu, and Terhark teaches all the limitations of claim 9 and Swamy further teaches:
responsive to sending the bias free-resume to the particular employer, providing the particular employer with a built-in benefit compliance management program, wherein the built-in benefit compliance management program comprises automating filling out compliance forms, automating sending out the compliance forms, auto-reporting forms, or combinations thereof (compliance component determines compliance with various practices, ¶[0077]; see also ¶¶[0056], [0158] discussing generating reports based on analysis).  
Further, it would have been obvious at the time of filing to combine the bias identification and removal of Garg with the compliance of Swamy because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized the users who are preparing resumes like those in Garg would likely be interested in job applications and would have modified the teachings of Garg to include other aspects of the job application process, e.g. the compliance in Swamy.

Regarding claim 15, the combination of Garg, Swamy, and Liu teaches all the limitations of claim 12 and Swamy further teaches:
the notification comes from an Artificial Intelligence Virtual Assistance (A.I.V.A.) running on a computing device of the particular candidate (provides notification requesting authentication information, ¶[0082] before displaying list of submitted changes, ¶¶[0111]-[0112] and Fig. 5; see also e.g. ¶[0024] discussing data intelligence and machine learning).  
Further, it would have been obvious at the time of filing to combine the bias identification and removal of Garg with the data management of Swamy because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized the information in the profiles may be personal and would have modified the teachings of Garg to include access controls, e.g. the authentication information as taught by Swamy. 
However the combination of Garg, Swamy, and Liu does not teach but Terhark does teach:
responsive to sending the bias-free resume to the computing device of the particular candidate, transmitting, to the computing device of the particular candidate, a notification of information pertaining to one or more job listings (users are presented with job openings, ¶¶[0122], [0197], [0209]), 
wherein the information comprises available job positions (users are presented with job openings, ¶¶[0122], [0197], [0209]), 
interview tips (helps user prepare for interview, ¶[0211]; see also ¶¶[0122], [0276] discussing tips on improving marketability)
desired skills, and combinations thereof (companies identify required skills, ¶[0262]; see also ¶[0076] noting job postings include skills).
Further, it would have been obvious at the time of filing to combine the bias identification and removal of Garg, Swamy, and Liu with job postings and notifications of Terhark because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized the users who are preparing resumes like those in Garg would likely be interested in open jobs and would have modified the teachings of Garg and Swamy to include job postings, e.g. those in Terhark.
Regarding claim 16, the combination of Garg, Swamy, Liu, and Terhark teaches all the limitations of claim 15 and Swamy further teaches:
a computer-based virtual assistant application capable of receiving communications from a remote user interface and transmitting a response to the remote user interface (client device and network, ¶¶[0117], [0129] and Fig. 6).  
Further, it would have been obvious at the time of filing to combine the bias identification and removal of Garg with the network connection of Swamy because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized hiring is normally performed over the internet and would have modified the teachings of Garg to include a network connection, e.g. as taught by Swamy. 
Regarding claim 17, the combination of Garg, Swamy, Liu, and Terhark teaches all the limitations of claim 15 and Terhark further teaches:
responsive to notifying the particular candidate of information pertaining to the one or more job listings, receiving an acceptance from the computing device of the particular candidate, wherein the acceptance corresponds to a particular job listing of the one or more job listings (users are able to apply for jobs, ¶[0220]).
Further, it would have been obvious at the time of filing to combine the bias identification and removal of Garg, Swamy, and Liu with job applications of Terhark because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized the users who are preparing resumes like those in Garg would likely be interested in open jobs and would have modified the teachings of Garg and Swamy to include job applications, e.g. those in Terhark.
Regarding claim 18, the combination of Garg, Swamy, Liu, and Terhark teaches all the limitations of claim 17 and Terhark further teaches:
responsive to receiving the acceptance, generating a cover letter of the particular candidate (create cover letters, ¶[0152]), 
wherein: the cover letter is in a predefined format, the predefined format comprises one or more spaces, and the one or more spaces comprise one or more variables from the set of variables associated with the particular candidate (user data is entered into sections of profile, ¶[0143]).
Further, it would have been obvious at the time of filing to combine bias identification and removal of Garg, Swamy, and Liu with cover letters of Terhark because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized the users who are preparing resumes like those in Garg would likely be interested in open jobs and would have modified the teachings of Garg and Swamy to include cover letter preparations, e.g. those in Terhark.
Regarding claim 19, the combination of Garg, Swamy, Liu, and Terhark teaches all the limitations of claim 18 and Terhark further teaches:
responsive to generating the cover letter, sending the cover letter of the particular candidate to a particular employer associated with the particular job listing (allows user to share their resume and cover letters with companies, ¶[0151]-[0153]).
Further, it would have been obvious at the time of filing to combine bias identification and removal of Garg, Swamy, and Liu with cover letters of Terhark because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized the users who are preparing resumes like those in Garg would likely be interested in open jobs and would have modified the teachings of Garg and Swamy to include cover letter submissions, e.g. those in Terhark.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064. The examiner can normally be reached Monday to Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BOS/Examiner, Art Unit 3629                                                                                                                                                                                                        
/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629